DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/12/2021 is acknowledged.  The traversal is on the ground(s) that there is no serous burden.  This is not found persuasive because as noted in the requirement for restriction the kit could be used to isolate native source DNA instead of use to determining cellular constituent.  Therefore the search of the product would not necessarily provide the steps of the method claimed. 
The requirement is still deemed proper and is therefore made FINAL.
 Claims 66-77, 79-84, 119-121 are pending.  Claims 119-121 are withdrawn as being drawn to a nonelected invention.  It is noted that the claims should be amended to clarify that claims 86-118 are cancelled as the claim amendments do not reflect the cancellation. 
An action on the merits for claims 66-77 and 79-84 is set forth below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-77 and 79-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US Patent Application Publication 20160289769 10/6/2016). 
 	With regard to claim 66, Schwartz et al. teaches a method of characterizing a cell (e.g. a cellular constituent) (para 5).  Schwartz et al. teaches labeling a sample comprising a cellular comping binding agent that is associated with specific oligonucleotides with a detectable moiety and is capable of binding to the target of interests (para 5-6 and Figure 1A). Schwartz et al. teaches using these to assay to determine a cellular component of a target of interest (para 6).  
	With regard to claim 67, Schwartz et al. teaches that the composition that comprise nanoparticle conjugates can include a specific oligonucleotide with a detectable moiety (para 35).  
  	With regard to claim 68, Schwartz et al. teaches that the labeling components can be attached non-covalently (para 44).
	With regard to claims 69-70, Schwartz et al. teaches the binding a reagent specific oligonucleotides to a label nucleic acid with a detectable moiety that is hybridized to an identifier sequence (figure 1A, para 5-6, para 42-45).  

 	With regard to claims 72-73, Schwartz et al. teaches a luminescent moiety that is a fluorescent moiety (para 17).  	
	With regard to claims 74-75, Schwartz et al. teaches counting the single cells using FAC sorter (e.g. flow cytometrical) (para 66). 
With regard to claim 76, Schwartz et al. teaches a method wherein the target of interest is separated (para 5 last two sentences). 
 With regard to claim 77, Schwartz et al. teaches a method wherein the target is a cell surface marker (para 17). 
With regard to claim 79, Schwartz et al. teaches that the cellular component target is isolated into a single cell sample (para 66). 

 
With regard to claims 80-81, Schwartz et al. teaches using a barcode to identify single cells (para 17).  
	With regard to claim 82, Schwartz et al. teaches using a massively parallel sequencer (high throughput sequencing) (para 5).  
	With regard to claim 83, Schwartz et al. teaches quantitating the target of interest for sequence information (para 67-68).  
	With regard to claim 84, Schwartz et al. teaches analysis of a transcriptome (para 67).  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634